Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.71 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


 BRIAN S. and B.S.,
                                                          MEMORANDUM DECISION AND
                          Plaintiffs,                     ORDER DENYING
 v.                                                       DEFENDANT’S MOTION TO
                                                          DISMISS PLAINTIFFS’ SECOND
 UNITED HEALTHCARE INSURANCE                              CAUSE OF ACTION
 COMPANY,

                          Defendant.
                                                          Case No. 2:21-CV-64 TS

                                                          District Judge Ted Stewart



       This matter is before the Court on Defendant United Healthcare Insurance Company’s

(“United”) Motion to Dismiss Plaintiffs’ Second Cause of Action, which is a claim for a

violation of the Mental Health Parity and Addiction Equity Act of 2008 (“Parity Act”). For the

following reasons, the Court will deny the Motion.

                                        I.     BACKGROUND

       In their Complaint, Plaintiffs Brian S. and B.S. challenge Defendant’s denial of insurance

benefits for medical care and treatment B.S. received from 2017 to 2019. Brian is B.S.’s father

and is a participant in the Plan and B.S. is a beneficiary of the Plan. 1 B.S. received medical care

and treatment at Change Academy Lake of the Ozarks (“CALO”) from May 23, 2017, to May

19, 2019. 2 United denied claims for payment of B.S.’s medical expenses in connection with his



           1
               Docket No. 2 ¶¶ 1–3.
           2
               Id. ¶ 4.

                                                  1
 Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.72 Page 2 of 8




treatment at CALO. 3 After their unsuccessful appeals, Plaintiffs submitted their Complaint

against Defendant, claiming violations of the Employment Retirement Income Security Act of

1974 and the Parity Act. In response, Defendant filed this Motion to dismiss the Parity Act claim

for failure to state a claim.

                                    II.     STANDARD OF REVIEW

            In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiffs as

the nonmoving party. 4 Plaintiffs must provide “enough facts to state a claim to relief that is

plausible on its face,” 5 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 6 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 7

            “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence

that the parties might present at trial, but to assess whether the plaintiff’s complaint alone is

legally sufficient to state a claim for which relief may be granted.” 8 As the Court in Iqbal stated,

         only a complaint that states a plausible claim for relief survives a motion to dismiss.
         Determining whether a complaint states a plausible claim for relief will . . . be a
         context-specific task that requires the reviewing court to draw on its judicial
         experience and common sense. But where the well-pleaded facts do not permit the

            3
                Id. ¶ 5.
            4
                GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
            5
                Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
            6
                Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
            7
                Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).
            8
                Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).

                                                    2
 Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.73 Page 3 of 8




          court to infer more than the mere possibility of misconduct, the complaint has
          alleged—but it has not shown—that the pleader is entitled to relief. 9

                                             III.    ANALYSIS

          “Congress enacted the [Parity Act] to end discrimination in the provision of insurance

coverage for mental health and substance use disorders as compared to coverage for medical and

surgical conditions in employer-sponsored group health plans.” 10 In relevant part, the Parity Act

states,

          In the case of a group health plan . . . that provides both medical and surgical
          benefits and mental health or substance use disorder benefits, such plan or coverage
          shall ensure that . . . the treatment limitations applicable to such mental health or
          substance use disorder benefits are no more restrictive than the predominant
          treatment limitations applied to substantially all medical and surgical benefits
          covered by the plan (or coverage) and there are no separate treatment limitations
          that are applicable only with respect to mental health or substance use disorder
          benefits. 11

“[T]here is no clear law on how to state a claim for a Parity Act violation,” so “district courts

have continued to apply their own pleading standards.” 12 Notably, “[c]ourts in this jurisdiction

favor permitting Parity Act claims to proceed to discovery to obtain evidence regarding a

properly pleaded coverage disparity.” 13




             9
                 Iqbal, 556 U.S. at 679 (internal citations, quotation marks, and alterations omitted).
             10
             Michael D. v. Anthem Health Plans of Ky., Inc., 369 F. Supp. 3d 1159, 1174 (D.
Utah 2019) (quoting Am. Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352, 356 (2d
Cir. 2016)).
             11
                  29 U.S.C. § 1185a(a)(3)(A)(ii).
             12
                  Michael W. v. United Behavioral Health, 420 F. Supp. 3d 1207, 1234 (D. Utah
2019).
             13
                  Id. at 1235.

                                                     3
Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.74 Page 4 of 8




        A Parity Act claim can be brought as either a facial challenge or an as-applied

challenge. 14 In other words, the disparities in treatment limitations may be found in the language

of the plan or in application of the plan. Plaintiffs bring an as-applied challenge. The Court will

apply the following standard: Plaintiffs must “(1) identify a specific treatment limitation on

mental health benefits, (2) identify medical/surgical care covered by the plan that is analogous to

the mental health/substance abuse care for which [Plaintiffs] seek benefits, and (3) plausibly

allege a disparity between the treatment limitation on mental health/substance abuse benefits as

compared to the limitations that [Defendant] would apply to the covered medical/surgical

analog.” 15

    A. Treatment Limitation

        First, Plaintiffs must identify a specific treatment limitation on mental health or substance

abuse benefits. According to the relevant regulation, “[t]reatment limitations include both

quantitative treatment limitations, which are expressed numerically (such as 50 outpatient visits

per year), and nonquantitative treatment limitations, which otherwise limit the scope or duration

of benefits for treatment under a plan or coverage.” 16 Treatment limitations can also be facial




              14
           See William D. v. United Healthcare Ins. Co., No. 2:19-cv-00590-DBB-JCB, 2020
WL 4747765, at *3 (D. Utah Aug. 17, 2020); Johnathan Z. v. Oxford Health Plans, No. 2:18-cv-
383-JNP-PMW, 2020 WL 607896, at *14 (D. Utah Feb. 7, 2020); Michael W., 420 F. Supp. 3d
at 1235.
              15
             Heather E. v. Cal. Physicians’ Servs., No. 2:19-cv-415-CW, 2020 WL 4365500, at
*3 (D. Utah July 30, 2020) (quoting Nancy S. v. Anthem Blue Cross & Blue Shield, No. 2:19-cv-
231-JNP-DAO, 2020 WL 2736023, at *3 (D. Utah May 26, 2020)); James C. v. Anthem Blue
Cross & Blue Shield, No. 2:19-cv-38-CW, 2020 WL 3452633, at *2 (D. Utah June 24, 2020)
(quoting Nancy S., 2020 WL 2736023, at *3); David P. v. United Healthcare Ins. Co., No. 2:19-
cv-00225-JNP-PMW, 2020 WL 607620, at *15 (D. Utah Feb. 7, 2020); Johnathan Z., 2020 WL
607896, at *13–14 (applying the three-part test in a facial and as-applied context).
              16
                   29 C.F.R. § 2590.712(a).

                                                  4
 Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.75 Page 5 of 8




limitations, arising from the written plan or processes, or as-applied limitations, arising from the

application of the plan. 17

        Plaintiffs allege that the claim reviewers “utilized acute medical necessity criteria” as a

limitation on B.S.’s treatment at CALO. 18 Plaintiffs support this allegation with language from

United that it denied coverage because B.S. was not at risk for harm to himself or others, was

participating in treatment, and could continue at a lower level of care. This Court has repeatedly

found that an allegation that the insurance plan applied acute medical necessity requirements to

the relevant mental health treatment is a sufficient factual allegation for a treatment limitation. 19

Thus, Plaintiffs sufficiently allege the first element of the claim.

    B. Analogous Medical/Surgical Care

        Second, Plaintiffs must identify medical/surgical care covered by the plan that is

analogous to the mental health/substance abuse care for which they seek benefits. Plaintiffs

identified subacute inpatient care such as skilled nursing facilities, inpatient hospice care, and

rehabilitation facilities as medical/surgical analogues to the treatment B.S. received at CALO.

Defendant argues that these factual allegations are too general and inaccurate. With this,

Defendant asks the Court to look to the merits of Plaintiffs’ allegations, but that is not

appropriate at the motion to dismiss stage of litigation. Rather, the Court must accept these

allegations as true at this stage.




            17
                 See id. § 2590.712(c)(4)(iii); Johnathan Z., 2020 WL 607896, at *13.
            18
                 Docket No. 2 ¶ 49.
            19
             Heather E., 2020 WL 4365500, at *3; David P., 2020 WL 607620, at *19;
Johnathan Z., 2020 WL 607896, at *18; Kurt W. v. United Healthcare Ins. Co., No. 2:19-cv-223-
CW, 2019 WL 6790823, at *6 (D. Utah Dec. 12, 2019).

                                                   5
 Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.76 Page 6 of 8




        Even so, this Court has explained that “the question of what medical/surgical care is

analogous to the type of mental health/substance abuse care for which Plaintiffs sought

benefits—residential inpatient treatment—is not up for debate.” 20 Indeed, “[t]he Final Rules

under the Parity Act states . . . that ‘[b]ehavioral health intermediate services are generally

categorized in a similar fashion as analogous medical services; for example, residential treatment

tends to be categorized in the same way as skilled nursing facility care in the inpatient

classification.’” 21 Thus, on motions to dismiss this Court has consistently determined that

analogizing mental health residential treatment centers to medical/surgical inpatient hospice and

rehabilitation facilities is sufficient to state a Parity Act claim. 22 Therefore, Plaintiffs sufficiently

allege the second element of their claim.

    C. Disparity Between Treatment Limitations

        Third, Plaintiffs must plausibly allege a disparity between the treatment limitation on

mental health/substance abuse benefits as compared to the limitations that Defendant would

apply to the covered medical/surgical analogues. Defendant argues that Plaintiffs have not

alleged a facial disparity or an as-applied disparity in the treatment limitations, but that is not the

case. Plaintiffs allege that Defendant does not “exclude or restrict coverage of medical/surgical

conditions by imposing acute care requirements for a sub-acute level of care” and that doing so



            20
                 David P., 2020 WL 607620, at *17.
            21
              Id. (quoting Final Rules Under the Paul Wellstone and Pete Domenici Mental
Health Parity and Addiction Equity Act of 2008; Technical Amendment to External Review for
Multi-State Plan Program, 78 Fed. Reg. 68, 247 (Nov. 13, 2013)).
            22
             Id.; Johnathan Z., 2020 WL 607896, at *15; K.K. v. United Behavioral Health, No.
2:17-cv-01328-DAK, 2020 WL 262980, at *4 (D. Utah Jan. 17, 2020); K.H.B. ex rel. Kristopher
D.B. v. UnitedHealthcare Ins. Co., No. 2:18-CV-00795-DN, 2019 WL 4736801, at *5 (D. Utah
Sept. 27, 2019); Timothy D. v. Aetna Health & Life Ins. Co., No. 2:18-cv-753-DAK, 2019 WL
2493449, at *4 (D. Utah June 14, 2019); Michael W., 420 F. Supp. 3d at 1236.

                                                    6
Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.77 Page 7 of 8




would violate “generally accepted standards of medical practice.” 23 Yet, according to Plaintiffs,

Defendant did apply the more stringent acute medical necessity criteria to B.S.’s mental health

treatment. This is a factual allegation about the disparate treatment limitations that are applied to

the different kinds of treatment.

       Plaintiffs do not provide specific, detailed allegations about the standards Defendant

applies to the medical/surgical analogues, but “a plaintiff need only plead as much of her prima

facie case as possible based on the information in her possession.” 24 More detailed information

about the criteria for the medical/surgical analogues is not currently in Plaintiffs’ possession. 25

Importantly, this Court has consistently held that an allegation like Plaintiffs’—that a defendant

insurance company applied acute medical necessity criteria to the subacute inpatient mental

health treatment but does not apply the acute standard to the subacute inpatient medical/surgical

analogues—is sufficient to state a claim. 26 Thus, Plaintiffs’ allegations satisfy the third element

of the claim.

                                         IV.    CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion to Dismiss Plaintiffs’ Second Cause of Action



           23
                Docket No. 2 ¶ 48.
           24
            Timothy D., 2019 WL 2493449, at *3 (quoting Melissa P. v. Aetna Life Ins. Co.,
2:18-cv-216-RJS-EJF, 2018 WL 6788521, at *2 (D. Utah Dec. 26, 2018)).
           25
              See Melissa P., 2018 WL 6788521, at *3 (recognizing that a plaintiff would not be
able to allege more specific details about the standards applied to the medical/surgical analogues
unless the plaintiff “had personal experience with both standards”).
           26
             Theo M. v. Beacon Health Options, No. 2:19-cv-364-JNP, 2020 WL 5500529, at *6
(D. Utah Sept. 11, 2020); Heather E., 2020 WL 4365500, at *3; Denise M. v. Cigna Health, No.
2:19-CV-975-DAK, 2020 WL 3317994, at *2 (D. Utah June 18, 2020); M.S. v. Premera Blue
Cross, No. 2:19-cv-199-RJS, 2020 WL 1692820, at *5 (D. Utah Apr. 7, 2020); David P., 2020
WL 607620, at *19; Michael W., 420 F. Supp. 3d at 1237.

                                                  7
Case 2:21-cv-00064-TS-JCB Document 15 Filed 06/15/21 PageID.78 Page 8 of 8




(Docket No. 12) is DENIED.

      DATED June 15, 2021.

                                  BY THE COURT:


                                  ________________________________________
                                  TED STEWART
                                  United States District Judge




                                    8
